Citation Nr: 0824050	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  07-10 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for dermatophytosis.

2.  Entitlement to a disability rating higher than 20 percent 
for spondylolisthesis of the lumbosacral spine, status post 
fusion at L5-S1.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from January 1979 to 
February 1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The RO in St. Petersburg, Florida, has since 
assumed jurisdiction, and that office forwarded the appeal to 
the Board.

In his March 2007 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Veterans Law Judge of 
the Board (Travel Board hearing).  In a July 2007 letter, he 
was notified that his hearing was scheduled for 
August 31, 2007, but he failed to appear for the proceeding 
and has not provided an explanation for his absence or 
requested to reschedule the hearing.  So his hearing request 
is considered withdrawn.  38 C.F.R. § 20.704(d) (2007).

The Board is remanding the increased rating claim for a skin 
condition to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.  
However, the Board is going ahead and deciding the increased 
rating claim for the low back disability.

FINDING OF FACT

Despite his contentions to the contrary, there is no medical 
indication the veteran's low back disability causes 
incapacitating episodes or forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.

CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for the low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic 
Codes (DCs) 5239, 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in March 
2005, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

It equally deserves mentioning that the RO issued that March 
2005 VCAA notice letter prior to initially adjudicating the 
veteran's claim in January 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  

Here, because the Vazquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores  v. Peake, No. 05-0355, slip 
op. at 12 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim . . . served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 9 (U.S. Vet. App. January 30, 
2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's low back disability were provided to him in 
the January 2007 statement of the case (SOC).  A reasonable 
person could be expected to read and understand these 
criteria, and that evidence showing his disability met the 
requirements for a higher rating was needed for an increase 
to be granted.

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2)  based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  

It equally deserves mentioning that an April 2006 letter 
informed the veteran both of the disability rating element of 
his claim and the downstream effective date element in the 
event his claim for a higher disability rating is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and the 
reports of his VA examinations - including assessing the 
severity of his low back disability.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Whether the Veteran is Entitled to a Rating Higher than 20 
Percent for his Low Back Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a recent 
decision of the Court held that, in determining the present 
level of a disability for any increased-evaluation claim, the 
Board must consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  



Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to a higher rating 
for his service-connected low back disability, currently 
evaluated as 20-percent disabling under 38 C.F.R. § 4.71a, DC 
5239-5243, for spondylolisthesis or segmental instability and 
intervertebral disc syndrome (IVDS) based on incapacitating 
episodes.

Under DC 5243, IVDS (preoperatively or postoperatively) is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating IVDS Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25 (the combined ratings 
table).

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes, a 20 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  A higher 40 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5243.  

For purposes of assigning evaluations under DC 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating IVDS Based on Incapacitating Episodes, 
Note 1 (2006).  



The veteran has a diagnosis of lumbar degenerative disc 
syndrome.  However, there is no evidence of record indicating 
he has ever had an incapacitating episode due to his low back 
disability.  Therefore, the Formula for Rating IVDS does not 
apply to him.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A higher 
40 percent rating requires forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  These criteria 
apply with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DC 5239, 5243.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the veteran.  38 C.F.R. 
§ 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.



For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  See 38 
C.F.R. § 4.71a, DCs 5235-5243, Note (5).  

The veteran reported his symptoms as chronic, severe, 
shooting pain in his lower back and into both legs.  He also 
reported being unable to walk without a walker.

In December 2006, the veteran had a VA examination.  The VA 
examiner did not review the veteran's claims folder.  The 
veteran told the examiner that he experiences flare-ups of 
his low back disability on a daily basis with the flare-ups 
having a severity of 7-8 out of 10.  The flare-ups typically 
last for half of a day.  The veteran does not use crutches or 
a cane, but he does use a back brace and walks with the aid 
of a walker.  

Upon examination of the veteran's thoracolumbar spine, the VA 
examiner noted that the veteran had moderate tenderness in 
the lumbar region.  His ranges of motion for this area were 
as follows:  backward extension was 0 degrees (normal is 30 
degrees), forward flexion was 61 degrees (normal is 90 
degrees), his right and left lateral flexion were 0-10 
degrees (normal is 0-30 degrees), and his right and left 
lateral rotation were 0-20 degrees (normal is 0-30 degrees).  
See also 38 C.F.R. § 4.71a, Plate V.  He was able to complete 
straight leg raises bilaterally up to 60 degrees.  

In regards to DeLuca, the VA examiner noted that additional 
limitation due to repetitive use or flare-ups could not be 
determined without resorting to mere speculation.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

The VA examiner diagnosed the veteran with "lumbar 
spondylolisthesis postoperatively with degenerative arthritis 
with decreased range of motion with residual."

The veteran was also regularly treated at a VA Medical Center 
from March to October 2005 for his low back disability.  In 
several of the VA medical reports, the physician noted that 
the veteran was doing better and was able to move all four 
extremities with adequate strength in his lower extremities.  
He was treated for his low back disability with pain 
medication.  These VA Medical records are unremarkable for 
any indication of physician-prescribed bed rest or 
incapacitation.

In April 2005, the veteran submitted a statement in support 
of his increased-rating claim.  He stated that he cannot walk 
more than 20-30 steps without his walker.  He also stated 
that working any type of odd job is very hard and painful for 
him.  He noted that he has shooting pain that is worse than 
it has ever been, and that he requires the pain medication 
much more now.

Also in April 2005, the veteran's wife submitted a lay 
statement in support of his increased-rating claim.  She 
stated that she has observed his declining health for the 
past 6 years.  She noted that, in 1999, he was in pain, but 
that he was still able to function somewhat normally; 
however, she stated that in the past 3 years, he became 
unable to walk without experiencing severe pain.  "Any kind 
of strenuous physical activity resulted in days of severe 
pain, inability to sleep or find any comfortable position in 
a chair."  Following pain management treatment, physical 
therapy, and surgery at the VA Medical Center, she stated 
that he is still unable to go any distance without a walker 
and still experiences back pain and loss of sleep.  She said 
that, from December 2004 to March 2005, he was on a forced 
rest.  Also, according to her, he is limited to lifting no 
more than 20 pounds.



The statements from the veteran and his wife regarding the 
severity of his low back disability are outweighed by the 
post-service medical record that, as a whole, provides 
evidence against a finding that he has incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months or, even considering 
his pain, forward flexion of his thoracolumbar spine to 30 
degrees or less or favorable ankylosis of his entire 
thoracolumbar spine, the requirements for the next higher 
evaluation of 40 percent.

Despite his and his wife's claims that he has been 
"incapacitated," there is simply no objective indication in 
the record that a physician has ever prescribed bed rest as 
treatment for the low back disability, much less to the 
required duration to warrant assigning a higher 40 percent or 
greater rating.  38 C.F.R. § 4.71a, DC 5243.  And absent some 
credible indication of a medical prescription of this sort, 
there are not the required incapacitating episodes.

There also is no evidence of record indicating the veteran's 
forward flexion has ever been limited to 30 degrees of less.  
There is no disputing he has significant limitation of motion 
in his low back, including on forward flexion, just not to 
this required extent.  Nor is there evidence that he has 
favorable ankylosis of his entire thoracolumbar spine 
(referring to the combination of the thoracic and lumbar 
segments).  Ankylosis is the immobility and consolidation of 
a joint due to disease, injury or surgical procedure.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran has 
retained some measure of range of motion in his low back, 
albeit not normal range of motion, by definition his low back 
is not ankylosed.  See, too, 38 C.F.R. § 4.71a, DCs 5235-
5243, Note (5).  Therefore, his low back disability does not 
meet the criteria for a higher 40 percent evaluation.



Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board also 
has considered whether a "staged" rating is appropriate.  
Since, however, the veteran's symptoms have not met the 
requirements for a higher 40 percent rating at any time since 
one year prior to filing his claim for a higher rating, the 
Board cannot stage his rating.  See also 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2007).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 20 percent for the low 
back disability is denied.




REMAND

Upon filing his claim in April 2005 for an increased rating 
for his skin condition, the veteran did not receive proper 
notice to satisfy the VA duties prescribed in the VCAA and 
the recent Court decisions in Vasquez-Flores v. Peake, 22 
Vet. App. 37 (2008) and in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

The record does not include any correspondence from VA 
notifying the veteran of the VCAA's notice-and-duty-to-assist 
provisions regarding his skin condition claim, to include the 
duty imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) requiring VA to explain what evidence will be 
obtained by whom - him or VA.  See Charles v. Principi, 16 
Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO did not send him a VCAA letter 
concerning this claim.  He was only sent a copy of the RO's 
January 2006 decision and the January 2007 SOC.

The Court routinely vacates Board decisions because of 
inadequate VCAA notice.  See Dingess, 19 Vet. App. at 473.  
And while the veteran and his representative have not 
specifically indicated that any additional relevant evidence 
is available, the Court has made clear that this fact, alone, 
does not discharge VA's duties under the VCAA.  Moreover, 
because the claims file reflects no specific waiver of the 
VCAA notice rights, and in light of the recent decisions of 
the Court, the Board finds that, regrettably, further action 
is needed to ensure compliance with the VCAA's due process 
requirements.

Furthermore, as mentioned, for an increased-rating claim, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, he must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).



Further, if the DC under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vasquez-Flores, slip op. at 5-6.

The RO never sent the veteran a VCAA letter following the 
filing of the veteran's claim in April 2004.  The RO did not 
inform him that he needed to provide or ask VA to obtain 
evidence that his service-connnected skin condition had 
increased in severity.  He must be provided these required 
notices before his claim for a higher rating can be decided.



Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Send the veteran a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that is specific 
to his claim for an increased rating 
for his dermatophytosis ("skin 
condition").  Notice consistent with 
38 U.S.C.A § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) with respect to this 
claim must:
(a) specifically provide him with the 
rating criteria for DC 7813-7806 and 
the effective date his claim would be 
assigned if granted;  
(b) inform him of the information and 
evidence not of record that is 
necessary to substantiate this claim 
for a higher rating; 
(c) inform him of the information and 
evidence that VA will obtain and 
assist him in obtaining;
(d) inform him of the information and 
evidence he is expected to provide; 
and 
(e) provide examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that 
are relevant to establishing his 
entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application 
rejections, and any other evidence 
showing an increase in the 
disability or exceptional 
circumstances relating to the 
disability.  

	


2.  Then, after giving him time to 
identify and/or submit additional 
evidence in response to this notice, 
readjudicate the veteran's claim for a 
higher rating for his skin condition.  
If the readjudication of his claim does 
not resolve it, send him and his 
representative a Supplemental Statement 
of the Case and give them time to 
respond to it before returning the file 
to the Board for further consideration 
of this remaining claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


